Exhibit 10.22

 

 

FY 2017 Bonus Plan

 

Overview

 

The fiscal year 2017 Bonus Plan, if fully earned, will provide $5,850,000 of
incentive compensation payments to full-time employees of Geospace Technologies
Corporation and its subsidiaries (the “Company”), including the company’s
employees in Canada, China, UK and Colombia (the “2017 Plan”).  Employees at the
Company’s subsidiary in the Russian Federation are excluded since they have a
locally administered incentive program designed specifically for their
operation. There was no bonus distribution in 2016 or 2015. The 2014 Bonus Plan
resulted in a distribution of $6.49 million of incentive compensation.

 

Participants eligible to participate in the 2017 Plan must be (i) employed for
at least three months during fiscal year 2017 in order to earn a bonus, and (ii)
actively employed with the Company at the time of the bonus distribution, which
if all criteria are met, would occur in late November to mid-December after the
year-end BOD meeting where the final fiscal year audited results and bonus
distribution are approved.

 

The 2017 Plan is divided into two tiers.  The Tier 1 plan is a profit sharing
plan whereby all participants are eligible to participate.  The Tier 2 plan is
set aside for key employees and managers of the Company.  It should be noted
that Tier 2 participants are also participants in the Tier 1 plan.  Each plan is
further described below.

 

Bonuses are earned under the 2017 Plan using a basic return on investment (ROI)
calculation.  In the ROI calculation, the numerator (earnings) will be the
Company’s consolidated pretax earnings during fiscal year 2017 (exclusive of any
bonus expenses), and the denominator (investment) will be the end of year
stockholder’s equity as of September 30, 2016 (approximately $244.5
million).  Before any bonuses are earned under the 2017 Plan, the Company must
generate a minimum ROI of 5% (approximately $12.2 million).  This minimum ROI is
referred to as the “Minimum Hurdle”.  Upon reaching the Minimum Hurdle, the
bonus pool will be funded at the rate of approximately 16.0% of the Company’s
subsequent pretax earnings. The 2017 Plan is designed to maximize bonuses when
the “post-bonus” ROI reaches 20% (or pretax earnings of $48.9 million, including
bonus expense of $5.85 million). This basic program design is similar to
previous years.




--------------------------------------------------------------------------------

 

A.

Tier 1 Plan:

 

Method of Earning the Bonus - The Tier 1 plan is also referred to as the “profit
sharing plan”.  All eligible employees of the Company are allowed to participate
in the Tier 1 plan.  Tier 1 plan bonuses begin to be earned once the Company’s
pretax earnings reach the Minimum Hurdle (ROI equal to 5%).  The Tier 1 plan
receives the initial “first fruits” of incentive compensation earned under the
2017 Plan, meaning that 75% of the Tier 1 plan maximum must be earned before any
incentive compensation is earned in the Tier 2 plan. The cap or maximum amount
for the Tier 1 plan is $3,500,000 (equivalent to fiscal year 2014).

 

Distribution of the Tier 1 Bonus Pool – Bonuses earned under the Tier 1 plan are
designed to be evenly distributed to all employees based upon each participant’s
annual payroll as a relative percentage of the Company’s total annual
payroll.  For example, in fiscal year 2014, each employee received approximately
4.1 weeks of wages as a Tier 1 bonus payment.  Any participant employed by the
Company more than three months but less than 12 months will receive a prorated
distribution.

 

Discretionary Adjustments - Department managers have discretion to modify the
final distribution of the Tier 1 bonus pool based upon their employee’s
performance so long as the total bonus distribution allocated to each department
is not exceeded.  Upon determining each department’s relative share of the Tier
1 bonus pool, a “recommended” calculation is made and distributed to each
departmental manager.  The manager is then allowed to adjust the “recommended”
calculation by +/- 20%.  This gives the manager an opportunity to set goals for
their group, reward individuals who “go beyond the call of duty” or withhold
partial payment for those that can not or will not go the extra mile.  However,
at a minimum, every employee gets at least 80% of the recommended amount.

 

B.

Tier 2 - Management Bonus Plan

 

Method of Earning the Bonus - The Tier 2 plan is designed to provide additional
incentives to key employees in middle and senior management.  Tier 2 plan
bonuses begin to be earned only after the Tier 1 plan has earned 75% of its
maximum.  After this threshold, any additional earned bonuses will fund the
remaining Tier 1 plan and the Tier 2 plan in proportions that result in each
achieving their maximum at the time the Company reaches 20% ROI. The cap or
maximum amount for the Tier 2 plan is $2,350,000 (vs. $3,700,000 for fiscal year
2014).

 

Participants - Various management teams characterized by their level of
responsibility and capability of making a significant impact on the Company are
included in this portion of the plan.  These groups include engineering, field
service, manufacturing, sales, administration and executive officers who are
responsible for profit and loss centers as well as other key employees that
support key programs or activities in the Company.

--------------------------------------------------------------------------------

 

From time-to-time, employees may leave these groups while other employees may be
added due to the importance and performance of their assigned tasks.  

 

Distribution of the Tier 2 Bonus Pool - The manager of each Tier 2 bonus plan
participant must determine how much of the targeted bonus each employee will
receive.  If the goals and tasks are completed, an individual would expect to
receive the entire amount.  But if the tasks are not completed to the manager’s
satisfaction, then the manager must decide what portion, if any, the individual
will receive.

 

Utilization of Unused Tier 2 Monies - In past years, some portion of the bonus
pool allocated to the Tier 2 plan was not earned because of employee
terminations, or general failures to meet goals.  Senior management has the
discretion to reallocate any unused Tier 2 funds monies to remedy inequities
which may arise in the Tier 1 or Tier 2 programs.

 

 

C.

Accounting for Bonus Accruals

 

Bonuses earned under the 2017 Plan will be accrued each fiscal quarter based
upon pretax profits earned-to-date as a ratio of total pretax profits expected
to be earned for the entire fiscal year, if such annual pretax profits can be
reasonably estimated.  If annual pretax profits cannot be reasonably estimated
due to lack of visibility, order backlog or other contingencies, the Company
will accrue bonus expenses based upon actual amounts earned through the end of a
fiscal quarter.  Bonus expenses accrued in any fiscal quarter will continuously
be trued-up throughout the fiscal year due to changes in pretax earnings, annual
estimates or other conditions.  This may result in increases or decreases of
amounts previously accrued.  The Company will seek to utilize a method that best
matches the annual bonus expense with the annual earnings generated by the
Company.

 